                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DMSION

                                   NO. 7:19-CR-143-lBO


   UNITED STATES OF AMERICA
                                                                ORDER TO SEAL
       v.

   WILLIAM GENE KALEB KOCH


       On motion of the Defendant, William Gene Kaleb Koch, and for good cause shown, it is

hereby ORDERED that [DE 41] be sealed until further notice by this Court.

       IT IS SO ORDER.
            .             q-t:t!ro
       This~ day of 4M~020.




     Case 7:19-cr-00143-BO Document 44 Filed 07/31/20 Page 1 of 1
